

117 HRES 38 RH: Providing for consideration of the resolution (H. Res. 21) calling on Vice President Michael R. Pence to convene and mobilize the principal officers of the executive departments of the Cabinet to activate section 4 of the 25th Amendment to declare President Donald J. Trump incapable of executing the duties of his office and to immediately exercise powers as acting President; and for other purposes.
U.S. House of Representatives
2021-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IVHouse Calendar No. 1117th CONGRESS1st SessionH. RES. 38[Report No. 117–1]IN THE HOUSE OF REPRESENTATIVESJanuary 12, 2021Ms. Scanlon, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be printedRESOLUTIONProviding for consideration of the resolution (H. Res. 21) calling on Vice President Michael R. Pence to convene and mobilize the principal officers of the executive departments of the Cabinet to activate section 4 of the 25th Amendment to declare President Donald J. Trump incapable of executing the duties of his office and to immediately exercise powers as acting President; and for other purposes.That upon adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the resolution (H. Res. 21) calling on Vice President Michael R. Pence to convene and mobilize the principal officers of the executive departments of the Cabinet to activate section 4 of the 25th Amendment to declare President Donald J. Trump incapable of executing the duties of his office and to immediately exercise powers as acting President. The amendment to the preamble printed in the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The resolution, as amended, shall be considered as read. The previous question shall be considered as ordered on the resolution and preamble, as amended, to adoption without intervening motion or demand for division of the question except one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary or their respective designees. 2.The prohibition against personality in debate shall not apply during consideration of measures specified in section 3 of this resolution with respect to references to the President. 3.The measures referred to in section 2 of this resolution are as follows: (a)House Resolution 21. (b)Any special order of business providing for the consideration of House Resolution 24. 4.(a)During a covered period designated pursuant to section 3(s) of House Resolution 8—(1)the Sergeant-at-Arms is authorized and directed to impose a fine against a Member, Delegate, or the Resident Commissioner for the failure to wear a mask in contravention of the Speaker’s announced policies of January 4, 2021; and (2)a fine imposed pursuant to this section shall be treated as though imposed under clause 3(g) of rule II, and shall be administered as though pursuant to clause 4(d) of rule II, except that—(A)the time periods described in clause 3(g)(3)(C) of rule II shall not commence until the Committee on Ethics has adopted written rules, and the chair of the Committee on Ethics shall notify all Members, Delegates, or the Resident Commissioner with pending appeals upon such commencement; and (B)a fine subject to appeal under clause 3(g)(3) of rule II shall proceed unless dismissed within the time period provided under clause 3(g)(3)(C) of rule II.(b)Subsection (a) establishes a standard of conduct within the meaning of clause 3(a)(2) of rule XI.January 12, 2021Referred to the House Calendar and ordered to be printed